DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20 (in addition to previously withdrawn claims 14-19) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.

Claim Objections
Claims 3, 22, and 23 are objected to because of the following informalities:
Claim 3 recites “a camera lenses”, but should be amended to recite --a camera lens--.
Claim 22 recites “siurce”, but should be amended to recite --source--.
Claim 23 recites “mode” in line 6, but should be amended to recite --module--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attachment” - claims 1 and 23
“controller” - claims 7 and 13
“tool support” - claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the camera lenses".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a camera lens--.
Regarding claim 8, claim limitation “tool support” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the “tool attachment” appears to be the corresponding structure but is shown at reference numeral 216 with no other written description to describe the structure of the tool attachment. Figure 3 only schematically shows the tool attachment 216 as a bold line, and it is unclear what the structure is intended to be. Furthermore, the tool attachment 216 does not appear to actually connect the tool (40/140) to the housing (212), except indirectly via the guide tube (202). Thus, it does not appear to perform the claimed function, unless “securing the working tool module to the housing” is interpreted as securing indirectly.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over DeAscanis et al. (U.S. PGPub 2015/0054939, and parent application 2013/0335530 incorporated by reference therein) in view of Motoki et al. (U.S. Patent 6,036,636).
Claim 1: DeAscanis et al. (‘939) discloses a guide system (Fig. 3) for inspecting turbomachinery e.g. a combustor 28) comprising: a housing (60); a guide tube (58) having a hollow interior (evident in figures) for accepting a working tool module (intended use); an axial drive (64) for moving the guide tube axially with respect to the housing; a rotational drive (63) for rotating the guide tube with respect to the housing (paragraph 18); and an attachment (e.g. a flange and screws 57 - paragraph 18 and Fig. 3) 
The guide system of DeAscanis et al. is used for inspection, which may be a step of a repair process, but not necessarily for repair per se (i.e. actually performing operations to alter the workpiece). However, Motoki et al. teaches a similar system which not only performs inspection (e.g. via camera 3 and image guide 34), but also may be used for repairs (e.g. using a grinding tool 18, or alternatively a laser welder - column 20, line 51 - column 21, line 23). The various tools are inserted within a hollow interior (36, 202) via an open end of a guide tube (17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the system of DeAscanis et al. for receiving repair tools for repairing in addition to just inspecting in order to have enhanced the versatility of the system.
Claim 2: Referring back to DeAscanis et al. (‘939), the guide tube or housing has an integrated camera (72 - paragraph 19). 
Claim 3: The camera lens (74) of the integrated camera is located at the distal end of the guide tube. As modified by Motoki, said end would be an open end. Motoki further teaches providing a camera system having a light guide (34) for a camera system at the open end, and so it would have been obvious to have provided the camera lens at the open end for viewing axially forward from the guide tube, for example.
Claim 4: The guide tube or housing has an integrated light source (76). 
Claim 5: The light source is located at the distal end of the guide tube (evident in Fig. 4). As modified by Motoki, said end would be an open end. Motoki further teaches providing a light source (33) at the open end, and so it would have been obvious to have provided the light source at the open end for viewing axially forward from the guide tube, for example.
Claim 6: The guide tube has a bendable section (68 - paragraph 19), to move the distal end with respect to a longitudinal axis of the guide tube. As modified by Motoki, said end would be an open end.
Claim 7: The guide system further comprises a controller (65/66) adapted to receive information from the integrated camera (via lines 67) and to the guide tube within the turbomachinery casing to specified axial and radial locations within the casing (paragraph 18).
Claim 8: Motoki et al. further teaches a tool support adapted to secure the working tool module to the housing (i.e. the tools are ultimately attached to the system and thus the housing at least indirectly via connection to the tube at 14, or via a drive shaft 35 to housing 13).
Claim 9: DeAscanis et al. and Motoki et al. teach the guide system as recited in claim 1. As cited previously, Motoki et al. further teaches various working tool modules (e.g. grinder, laser, eddy current - column 20, line 51 - column 21, line 23), the working tool module being attached to the housing (at least indirectly via 14 or 13 as discussed above) and at least partially inserted through the guide tube (via opening 36 or 202). Motoki makes it clear that the tools may be exchanged. Thus, the combined system may be considered a “repair kit”.
Claim 10: The working tool module includes an inspection tool selected from the group consisting of cameras, florescent penetrant inspection tools, and eddy current tools (e.g. eddy current tools as cited above). 
Claim 11: The working tool module includes a blend repair tool selected from the group consisting of cleaning tools, metal deposition tools, adaptive machining tools, surface treatment tools and coating replacement tools (e.g. grinding tool 18 as cited above).
Claim 12: The guide system further comprises a tool support securing the working tool module to the housing (i.e. as taught by Motoki et al. the tools are ultimately attached to the system and thus the housing at least indirectly via connection to the tube at 14, or via a drive shaft 35 to housing 13). 
Claim 13: The working tool module has a controller adapted to move the working tool with respect to the guide tube.
Claims 21 and 22: The open distal end has a circular end surface (the tubes of DeAscanis and Motoki are both round with resulting circular end surfaces). The camera and light source of DeAscanis are not located on the circular end surface. However, Motoki further teaches providing a camera system having a light guide (34) for a camera system, as well as a light source (33), on the circular end surface. It 

Claim 23: DeAscanis et al. (‘939) discloses a guide system (Fig. 3) for inspecting turbomachinery e.g. a combustor 28) comprising: a housing (60); a guide tube (58) having a hollow interior (evident in figures); an axial drive (64) for moving the guide tube axially with respect to the housing; a rotational drive (63) for rotating the guide tube with respect to the housing (paragraph 18); and an attachment (e.g. a flange and screws 57 - paragraph 18 and Fig. 3) adapted to secure the housing with respect to a turbomachinery casing (56). The axial and rotational drives are not explicitly described as motors in ‘939. However, parent application ‘530 (incorporated by reference - paragraph 1) describes similar guide tube drives as servo motors (paragraphs 59, 60, 64, 67).
The guide system of DeAscanis et al. is used for inspection, which may be a step of a repair process, but not necessarily for repair per se (i.e. actually performing operations to alter the workpiece). Consequently, DeAscanis also lacks a working tool module located in the guide tube and having an operating position where the working tool module protrudes out of a distal end of the guide tube However, Motoki et al. teaches a similar system which not only performs inspection (e.g. via camera 3 and image guide 34), but also may be used for repairs (e.g. using a grinding tool 18, or alternatively a laser welder - column 20, line 51 - column 21, line 23). The various tool modules (e.g. 18) are inserted within a hollow interior (36, 202) via an open end of a guide tube (17) and have an operating position where the working tool module protrudes out of a distal end of the guide tube (evident in Figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the system of DeAscanis et al. for receiving repair tools for repairing in addition to just inspecting in order to have enhanced the versatility of the system.
Claim 24: Referring to Motoki, the working tool module is a blend tool (e.g. grinding tool 18). DeAscanis further discloses the distal end has a camera (72).

Response to Arguments
3/17/2021 have been fully considered but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Applicants respectfully assert that the terms attachment and controller are known structures and are not generic placeholders. Many definite structures not invoking 112(f) are defined in terms of their function, such as a screwdriver or sensor. However, applicants have removed the “for” language to further ensure that 112(f) is not invoked.
The examiner maintains that the terms “attachment” and “controller” still lack sufficient structural meaning such that they invoke 112(f). Applicant’s example of a “screwdriver” is a very specific type of tool which has a very clear meaning in the art and invokes a specific structure in one’s mind. However, “attachment” and “controller” are not nearly as specific in the examiner’s opinion. Furthermore, limitations which invoke 112(f) are not limited to the transition word “for”, but may use other wording such as “configured to”, “so that”, etc. (see MPEP 2181 I.). The examiner submits that “adapted to” as now recited in these claims is sufficiently similar to “configured to” in this regard.
With respect to claim 12, there is no “for” but an actual securing so 112(1) is not invoked.
Upon further consideration, the examiner agrees that the limitation “a tool support securing the working tool” does not meet the three-prong analysis of 112(f), i.e. “securing” in this case is not describing the intended function, but rather the physical status, of the “tool support”.
DeAscanis is an inspection tool and it is respectfully submitted that one of skill in the art would never modify it to provide for repair as it has for example a fixed motor 71. One of skill in the art of repairing turbomachinery would realize one would at most use the inspection tool of De Ascanis to make an image and then use a different tool such as an endoscope for repair.
Motoki teaches a similar tool which provides both inspection AND repair functions. Therefore, the examiner submits that it would not have been unheard of, and in fact it may have been considered beneficial, to have added repair functionality to an otherwise inspection-only tool, for example, to have avoided the need for multiple separate tools. It is unclear how the “fixed motor 71” would preclude such a modification. The motor 71 of DeAscanis is simply used to rotate the head for looking around. There would not appear to be a specific reason why one could not include additional tools and/or motors to the 
However to provide a structural difference and not just an intended use, claim 1 has been amended to recite that the guide tube has an open distal end. One of skill in the art would have no reason to modify the guide tube of DeAscanis to provide such an open end, as many components of DeAscanis are fixed and there is reason to have an open end in DeAscanis.
It is noted that Motoki does have a tip portion 14 with an open end, but this tip portion would never be used with the axial and rotational motors claimed given the wires and connection with tube 17. There also simply would be no reason to use such a structure in DeAscanis which has fixed internal components.
It is unclear why the fixed components of DeAscanis would preclude modification to include an open end. One might include an open end, for example, to accommodate the repair tools, or additional light and vision means, as taught by Motoki.
It is important to note that Motoki is essentially cited to teach the provision of repair tools at the tip of the endoscope in addition to repair tools. DeAscanis already establishes the claimed actuation means for the endoscope, i.e. a guide tube, axial motor, and rotational motor. One would not have found it necessarily to have additionally incorporated the wire-type actuators of Motoki if one was only looking to add tools to the endoscope already established by DeAscanis.
Applicant reserves the right to argue further features of claim 1 and the dependent claims but respectfully submits the above is dispositive of patentability. With respect to new independent claim 22, DeAscanis clearly would not want “a guide tube having a hollow interior, the working tool module being located in the guide tube and having an operating position where the working tool mode protrudes out of a distal end of the guide tube.”
Applicant’s argument that “DeAscanis clearly would not want” the claimed feature is conclusory in nature and fails to provide any reasoning why this may be the case. DeAscanis already establishes a guide tube having a hollow interior. Motoki further teaches a working tool module being located in the guide tube and having an operating position where the working tool mode protrudes out of a distal end of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Matthew P Travers/Primary Examiner, Art Unit 3726